Citation Nr: 1103295	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the April 1983 rating decision should be revised on 
the basis of clear and unmistakable error (CUE) in that decision. 

2.  Entitlement to an effective date earlier than August 23, 2002 
for the assignment of a 50 percent rating for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left shoulder disability claimed as due to VA treatment 
from May 2004 to October 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
September 1968.  Service records show that he was awarded a 
Purple Heart.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in February 
2003, October 2005, and May 2009.  The February 2003 rating 
decision assigned a 50 percent rating to the PTSD from August 23, 
2002, the date of receipt of the claim for an increase.  In a May 
2009 rating decision, the RO denied entitlement to an effective 
date earlier than August 23, 2002 for the assignment of a 50 
percent rating for PTSD.  The RO also determined that there was 
no clear and unmistakable error in the April 1983 rating decision 
which assigned an initial zero percent rating to the PTSD.  The 
Veteran perfected an appeal for these issues.  

The Board notes that while the RO included the CUE issue as part 
of the claim for entitlement to an effective date earlier than 
August 23, 2002 for the assignment of a 50 percent rating to the 
PTSD.  For the sake of clarity, the Board has split the issues as 
shown on the title page.   

In an October 2005 rating decision, the RO denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a left shoulder 
disability based upon VA treatment from May 2004 to October 2004.   

The issue of entitlement to an effective date earlier than August 
23, 2002 for the assignment of a 50 percent rating to the PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The April 1983 decision by the RO that granted service 
connection for PTSD and assigned a zero percent rating was made 
on the basis of the facts known before the adjudicators at that 
time, the law then in effect was correctly applied, and this 
rating decision did not contain an undebatable error that was 
outcome determinative.

2.  The Veteran's left shoulder disability is not shown to have 
been caused by VA hospital care, medical or surgical treatment 
furnished to the Veteran from May 2004 to October 2004.  


CONCLUSIONS OF LAW

1.  The April 1983 rating decision that granted service 
connection for PTSD and assigned a zero percent rating did not 
involve clear and unmistakable error and may not be reversed or 
amended on the basis of clear and unmistakable error.  38 
U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2010).

2.  The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for a left shoulder disability due to VA medical 
treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the April 1983 rating decision should be revised 
on the basis of clear and unmistakable error (CUE) in that 
decision. 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002), is not 
applicable to a claim for revision or reversal of a final 
decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. 
App. 165 (Aug. 30, 2001) (en banc). 

Legal Criteria

Clear and unmistakable error (CUE) is a very specific and rare 
kind of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
results would have been manifestly different but for the error.  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court of 
Appeals for Veterans Claims (Court) set forth a three-pronged 
test for determining when there is CUE present in a prior 
decision.

These are (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination that 
there was CUE must be based on the record and law that existed a 
the time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. at 313-14.  See also Bustos v. West, 179 F. 
3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must 
show that an error was outcome-determinative, an error that would 
manifestly have changed the outcome of the prior decision); Hines 
v. Principi, 18 Vet. App. 227, 235 (2004).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined and 
elaborated on the test set forth in Russell.  In Fugo the Court 
stated:

CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error...If a claimant-appellant 
wishes to reasonably raise CUE there must be some 
degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, 
would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE claim 
is undoubtedly a collateral attack, the presumption is 
even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement is 
met does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995) 
(same).

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).

Similarly, the Court has held that the VA's breach of its duty to 
assist cannot form a basis for a claim of clear and unmistakable 
error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey 
v. Brown, 6 Vet. App. 377, 382 (1994).

Significantly, with respect to the third prong of the test, the 
Board notes that, in Berger v. Brown, 10 Vet. App. 166 (1997), 
the Court has held that "opinions from this Court that formulate 
new interpretations of the law subsequent to [a VA] decision 
cannot be the basis of a valid clear and unmistakable error 
claim.  Id. at 170.  The Court reaffirmed this principle in 
Brewer v. West, 11 Vet. App. 228, 234 (1998) and Smith v. West, 
11 Vet. App. 134, 137 (1998).

Indeed, in Brewer, the Court held that, although judicial 
decisions made during the course of an appeal are retroactively 
applicable to pending appeals, for purposes of adjudicating 
claims of CUE in a prior VA decision, "new" judicial 
interpretations of the law that were not issued at the time of 
the prior VA decision are not applicable.  Id. at 234.

Law in effect at the time of the April 1983 rating decision

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the provisions of Diagnostic Code 9411, when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, and 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
result in profound retreat from mature behavior, with 
demonstrable inability to obtain or retain employment, a 100 
percent rating is assigned.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1982).

Where the ability to establish and maintain effective or 
favorable relationships with people is seriously impaired, and 
the psychoneurotic symptoms are of such severity and persistence 
that there is pronounced impairment in the ability to obtain or 
retain employment, a 70 percent rating is warranted.  Id.

A 50 percent rating is assigned when the ability to establish or 
maintain effective or favorable relationships with people is 
substantially impaired, and when, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels are 
so reduced as to result in severe industrial impairment.  Id.

A 30 percent rating is assigned for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce considerable industrial 
impairment.  Id.

A 10 percent evaluation is assigned for less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of moderate social and industrial 
impairment.  Id.

A noncompensable rating is assigned when there are neurotic 
symptoms that may somewhat adversely affect relationships with 
others but which do not cause impairment of working ability.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1982).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

The Veteran argues that there is CUE in the April 1983 rating 
decision because the evidence submitted in 1983 was more than 
sufficient to substantiate at least a 50 percent rating at that 
time.  He states that at that time, VA diagnosed him as being 
suicidal and he was treated with lithium which kept him in a 
constant stupor.  See the Veteran's November 2009 statement and 
the Veteran's testimony at the hearing before the Board in 
November 2010.    

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen; supra.  Accordingly, the 
Board will proceed to consider the merits of the Veteran's claim 
of CUE.

After a careful review of the record before the RO in April 1983, 
the Board finds that there was a tenable basis for the RO's 
assignment of a zero percent rating of the service-connected PTSD 
given the presented facts and applicable law at that time.

In reaching this determination, the Board finds that the correct 
facts as they were known were before the RO in April 1983, and 
the statutory or regulatory provisions extant at the time were 
correctly applied.

At the time of the April 1983 rating decision, the law and 
regulations concerning disability ratings were essentially the 
same as they are now except that the rating criteria for rating 
PTSD was different.  The criteria is set forth above.    

The evidence of record at the time of the April 1983 rating 
decision consisted of a February 1983 VA examination report, 
February 1983 VA outpatient treatment records, a September 1970 
VA examination report, VA treatment records dated in October 
1982, a January 1971 medical statement by Dr. A.R., and the 
service treatment records.  

In this case, the service treatment records showed that the 
Veteran had normal psychiatric examinations in November 1966 and 
September 1968.  

A September 1970 VA examination report notes that the Veteran 
reported having nervousness ever since Vietnam.  The Veteran 
stated that his "nerves were shot recently" and he had an easy 
loss of temper, uncontrollable anger, and combativeness.  

The September 1970 VA psychiatric examination report notes that 
the Veteran reported feeling pretty good. He was currently 
working with a surveying company.  The Veteran reported being 
short tempered at work and he has walked off the job but his 
employer allows him to return.  The Veteran reported that when he 
got upset, he took it out on his wife and he felt bad about this.  
He reported that he lost confidence in himself and he felt less 
efficient since Vietnam.  He reported that he was planning on 
attending technical school and maybe a four year college but he 
was not sure if he can make it.  The diagnosis was anxiety 
reaction, precipitating stress unknown, predisposing factor 
unknown.  The examiner stated that the degree of incapacity and 
psychiatric impairment was moderately severe.  The examiner 
stated that the Veteran was competent to manage his affairs, his 
social activities were probably within normal limits, and he was 
capable of continuing with his present employment.    

The January 1971 VA examination report shows that the Veteran did 
not report any psychiatric complaints. There is no psychiatric 
diagnosis.  The examination addressed the Veteran's hypertension.  

The January 1971 statement by Dr. A.R. does not contain any 
evidence pertinent to psychiatric symptoms or disorders.  The 
statement addressed a skin disorder. 

The October 1982 VA treatment record indicates that the Veteran 
was referred for counseling by his service representative.  The 
record notes that the Veteran had occasional flashbacks and 
dreams and he was depressed.  The assessment was anxiety and 
depression.  He was referred to the mental health clinic.  

The records from the October 1982 mental health evaluation shows 
a diagnosis of depressive reaction and PTSD.  It was noted that 
the Veteran was currently separated from his wife.  He was quite 
tense and labile.  The Veteran reported being quite upset about 
the separation and he reported having increased sleeping problems 
with vivid nightmares of being wounded in Vietnam.  It was noted 
that the Veteran noted some suicidal feelings over the years but 
no current intent, ideation, or plan.  Mental status examination 
revealed that mood was depressed and labile.  Affect was tense 
and anxious.  The Veteran was referred for a medical evaluation 
and follow-up in the mental health clinic in one week.  

The Veteran was afforded a VA psychiatric examination in March 
1983.  The Veteran reported that he was going through a divorce 
and he felt the divorce has triggered nightmares of combat 
experiences in Vietnam.  He stated that he had dreams of when he 
was wounded by a mortar and he woke up in a cold sweat and 
screaming.  He reported that the dreams occurred more often and 
at present, they occurred about twice a month.  The Veteran 
stated that he thought a lot about his wife and children and was 
depressed.  The Veteran reported that he had no psychiatric 
hospitalizations but has been seen periodically on an outpatient 
basis at VA.  He reported being a heavy drinker in the past but 
has not drank heavily since June 1982. 

The VA examination report notes that the Veteran currently worked 
as a carpenter in the same position for four years.  The Veteran 
reported that in the summer he played softball, had friends and 
visited his parents.  

Mental status examination revealed that the Veteran responded to 
questions in a relevant and coherent manner.  He described a 
situational stress reaction related to separation from his wife 
and the pending divorce.  He also described dreams of his Vietnam 
experiences and he would wake up in a cold sweat and occasionally 
screaming.  He also described a history of episodic excessive 
drinking.  He was oriented and memory was intact for past and 
recent events.  There was no evidence of psychosis, looseness of 
associations, flight of ideas, hallucinations, or delusional 
thinking.  Affect was within normal parameters. 

The diagnosis was PTSD, chronic and mild, and adjustment disorder 
with depressed mood.  The examiner noted that the Veteran 
described symptoms of depression and preoccupation with the 
separation and impending divorce which represents an adjustment 
disorder.  The examiner noted that at this time, the Veteran felt 
he was coping better.  The examiner noted that the Veteran 
reported having a recurrence of nightmares about previous combat 
experiences primarily when he was wounded which also appeared to 
be improving.  The examiner stated that the Veteran reported that 
he withdrew socially but was now making an effort to develop a 
social life and participate more.  The examiner noted that the 
Veteran worked full time and was not considered vocationally 
impaired, and he was competent for VA purposes. 

In an April 1983 rating decision, the RO granted service 
connection for PTSD based upon the findings of the 1983 VA 
psychiatric examination.  A zero percent rating was assigned from 
December 27, 1982. 

In an April 25, 1983 letter, the RO provided the Veteran with 
notice of the April 1983 decision and appellate rights.  The RO 
informed the Veteran that service connection for PTSD was granted 
at a noncompensable rate based upon the findings of the VA 
examination.  

A determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question, and not on subsequent determinations of record.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994).  In determining whether 
the prior final rating decision is the product of CUE, the 
question is not whether the Board would have reached the same 
conclusion, but whether that decision contained an undebatable 
error that was outcome determinative.

After consideration of the record and law that existed at the 
time of the April 1983 rating decision, the Board concludes that 
the correct facts as they were known at the time were considered 
by the RO in the April 1983 rating decision.  The Board finds 
that the April 1983 rating decision was consistent with the law 
and regulations in effect at that time and the RO correctly 
applied the statutory and regulatory provisions.

As noted above, the provisions of Diagnostic Code 9411 in effect 
at the time of the April 1983 rating decision indicates that a 30 
percent rating is assigned for definite impairment in the ability 
to establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and reliability 
levels as to produce considerable industrial impairment.  Id.  A 
10 percent evaluation is assigned for less than the criteria for 
the 30 percent rating, with emotional tension or other evidence 
of anxiety productive of moderate social and industrial 
impairment.  Id.  A noncompensable rating is assigned when there 
are neurotic symptoms that may somewhat adversely affect 
relationships with others but which do not cause impairment of 
working ability.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1982).  

The Board finds that the RO's determination that the PTSD was 
manifested by neurotic symptoms that may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability, thus warranting a zero percent 
rating, was supported by evidence of record at that time and was 
a reasonable exercise of adjudicatory judgment.  

The March 1983 VA psychiatric examination report shows that the 
Veteran had PTSD symptoms which consisted of nightmares and 
social withdrawal.  The examiner also noted that the Veteran had 
symptoms of depression but attributed these symptoms to the 
Veteran's impending divorce and a diagnosis of adjustment 
disorder.  The examiner found that the Veteran was not considered 
vocationally impaired and the PTSD was described as mild and 
chronic.  The findings of the March 1983 VA psychiatric 
examination support the assignment of the zero percent rating 
under Diagnostic Code 9411 (1982). 

The Board finds that the RO applied the correct law in the April 
1983 decision and the rating decision was supported by evidence 
of record at that time and was a reasonable exercise of 
adjudicatory judgment.  

The Veteran contends that at the time of his initial claim for 
service connection for PTSD in 1982, he was suicidal and was 
hospitalized for his psychiatric symptoms.  The Board 
acknowledges that the VA treatment records dated in October 1982 
show that the Veteran had some suicidal thoughts.  However, there 
is no indication in the record at the time of the April 1983 
rating decision that the Veteran was hospitalized due to the 
severity of his PTSD symptoms.  In a claim for CUE, the Board may 
only considered the evidence of record that the time of the April 
1983 rating decision.  Thus, the Board may not consider the 
Veteran's current statements as to the severity of his PTSD at 
the time of the April 1983 rating decision or any other evidence 
that was not part of the record at that time.    

The Board notes that the September 1970 VA examination report 
shows that the diagnosis was anxiety reaction and the degree of 
impairment was moderately severe.  This evidence does support a 
compensable rating.  However, as noted above, there is evidence, 
specifically the April 1983 VA examination, which supports a zero 
percent rating for the PTSD.  Moreover, the April 1983 
examination was more contemporaneous to the period of time being 
evaluated (from December 1982).  When there is evidence both pro 
and con on the issue, it is impossible for a veteran to succeed 
in showing that the result would have been manifestly different.  
Simmons v. West, 14 Vet. App. 84, 88 (2000).  In the present 
case, there is evidence which supports the assignment of the zero 
percent rating.  Reasonable minds could conclude that the PTSD 
was no more than mild and a compensable rating was not warranted.  

The Veteran is essentially arguing that the RO should have 
weighed the evidence differently and assigned a compensable 
evaluation to the PTSD in the April 1983 rating decision since he 
believes that the evidence showed he was suicidal and was taking 
medication.  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  CUEs 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  The claimant must 
assert more than a disagreement as to how the facts were weighed 
or evaluated.  Id.  

The Veteran also argues that there was CUE in the April 1983 
rating decision because the state of Connecticut was one of the 
states which was found to be below the national average for 
compensation rates for that time period.  He also asserts that he 
supplied VA with evidence which shows that a compensable rating, 
even a 100 percent rating, should have been assigned since 1982.  

A determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  
Thus, the Board may only consider that evidence of record at the 
time of the April 1983 rating decision and may not consider any 
evidence associated with the file after that decision when 
determining if the decision was CUE.  Thus, any evidence 
submitted by the Veteran at the time of the August 2002 claim for 
an increased rating and after that date may not be considered 
when adjudicating the CUE claim. 

For these reasons, the Board finds that the rating decision of 
April 1983 was adequately supported by the evidence then of 
record and the statutory and regulatory provisions which existed 
at the time of the April 1983 rating decision were correctly 
applied.  Therefore, the Board concludes that such determination 
did not constitute clear and unmistakable error.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a).


Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left shoulder disability due to VA treatment from 
May 2004 to October 2004.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

By way of a letter dated in August 2005, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his 1151 claim, as well as what information and 
evidence must be provided by the Veteran and what information and 
evidence would be obtained by VA.

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In this case, the Veteran was not provided with notice of the 
degree of disability or effective date.  However, as discussed 
above, the claimant was given notice of what type of information 
and evidence he needed to substantiate his section 1151 claim. 

Since the Board concludes hereinbelow that the preponderance of 
the evidence is against the claim, any questions as to the 
appropriate disability ratings for the service connection claim 
and effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of his 
claim.  Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  Therefore, the Board finds 
the duty to notify provisions of VCAA have been fulfilled, and 
any defective notice is nonprejudicial to the Veteran and is 
harmless error.  The Veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any technical 
notice deficiency along the way.

The Board finds that the duty to assist has been met.  There is 
no identified relevant evidence that has not been accounted for.  
The Board finds that VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with the 
claims file consists of the Veteran's VA treatment records 
showing treatment of the left shoulder injury in May 2004, 
private physical therapy records, and the operation report for 
the left shoulder surgery in October 2004.  VA obtained a medical 
opinion in February 2008 for the 1151 claim.  

The Veteran has had multiple opportunities to submit evidence in 
support of his claim.  The evidence needed to decide the appeal 
is associated with the claims folder.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance is required to 
assist the Veteran in substantiating his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).



	(CONTINUED ON NEXT PAGE)


Legal Criteria

The applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were service 
connected.  

For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary and the proximate cause of 
the disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  

The event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would not 
have considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of risk 
that a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veterans Claims (Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

After careful review of the evidence on file, the Board concludes 
that the preponderance of the evidence is against the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left shoulder disability.  

The Veteran contends that he has additional disability to the 
left shoulder because VA delayed surgery on the left shoulder 
until October 2004, almost five months after the initial injury.  
He asserts that after the left shoulder injury in May 2004 he 
went immediately to the VA emergency room.  He indicated that the 
left shoulder was x-rayed and he was put on Ibuprofen.  He said 
it took two weeks to get an MRI of the shoulder; VA told him that 
the MRI showed old damage to the left shoulder. The Veteran 
asserts that before the injury, he had use of the left arm and 
after the injury, he did not.  He stated that VA put him in 
physical therapy for months and finally, his primary care doctor 
sent him for surgery.  He stated that there were delays but the 
surgery was finally performed in October 2004 and at that time, 
everything in his left shoulder had atrophied and it could not be 
fixed.  The Veteran contends that VA put off the surgery for so 
long that the left rotator cuff was irreparable.  See the 
Veteran's testimony at the hearing before the Board in November 
2010.  

The record shows that the Veteran sought medical treatment at a 
VA emergency room on May 31, 2004 after falling and landing on 
his left shoulder.  The May 2004 VA treatment record notes that 
he had pain with movement.  Active range of motion of the left 
shoulder was limited due to pain.  X-ray examination revealed no 
fractures.  There was narrowing of the humeral glenoid joint 
space, moderate hypertrophic spurs in the undersurface of the 
acromion and the acromioclavicular joint.  There was slight 
sclerosis with subchondral cystic changes on the lateral humeral 
head.  The x-ray impression was moderate left shoulder 
osteoarthritis changes.  The assessment was shoulder sprain and 
nonsteriodal anti-inflammatories and follow-up with primary care 
provider to ensure appropriate improvement was recommended.  

The Veteran had an orthopedic consultation on June 22, 2004.  It 
was noted that the Veteran still could not raise his left arm or 
rotate it.  Physical examination revealed no obvious deformity of 
the left shoulder.  Active forward flexion was to 45 degrees; 
abduction was to 45 degrees; external rotation was to zero 
degrees, and internal rotation was to his belt.  The assessment 
was problematic rotator cuff tear.  The Veteran was sent for an 
MRI; it was noted that he should continue aggressive physical 
therapy for range of motion maintenance, and take nonsteriodal 
anti-inflammatories, and return to clinic after the MRI. 

A June 28, 2004 MRI revealed findings consistent with severe 
chronic rotator cuff injury involving the supraspinatus, 
infraspinatus, teres minor, subscapularis, and long head of the 
biceps tendon and diffuse fatty atrophy of these muscles; 
significant joint effusion and fluid in the subcromial joint 
space suggestive of bursitis; and large low T2 signal collection 
inferior and posterior to the scapula that may correspond to a 
collection of hemorrhage or possibly fibrous tissue; blunting, 
irregularity and increased signal of the anterior glenoid labrum 
consistent with chronic myoxoid degenerative change; and 
osteophytes and caustic degenerative changes noted of the neural 
head and moderate to severe hypertrophic changes notes on the 
acromioclavicular joint.  Records from the rehabilitation 
consultation indicates that the assessment was chronic rotator 
cuff injury and degenerative joint disease of the left shoulder.  
Occupational therapy for aggressive range of motion of the left 
shoulder, strengthening exercises, ultrasound modalities, and 
ibuprofen for pain and inflammation were recommended.  

The record shows that the Veteran began occupational therapy on 
June 29, 2004.  The diagnosis was left adhesive capsulitis, 
degenerative joint disease, bursitis, and rotator cuff injury 
involving supraspinatus, infraspinatus, teres minor, 
subscapularis and long head of the biceps tendon.  A home 
exercise program and thermal modalities for pain relief were 
recommended for three weeks.  

The Veteran underwent occupational therapy at VA until July 13, 
2004.  He went to physical therapy at T. Medical Center from July 
15, 2004 to August 2004.  The initial consultation report notes 
that the Veteran reported that he was unable to move his left 
upper extremity overhead, he had aching in the left shoulder at 
night, and tingling in the 4th and 5th digits of the left hand.  
The Veteran was performing his home exercise program.  Treatment 
was recommended for another 6 to 8 weeks.  He was discharged from 
the program on August 25.  The records note that the Veteran 
reported that his shoulder felt better, stronger, and he was able 
to use it at waist level but he was unable to use it at the 
shoulder level or overhead.  The Veteran stated that his pain was 
10/10.  It was noted that the Veteran had modest gains in range 
of motion and strength.  Surgery was scheduled.     

The Veteran underwent surgery to the left shoulder in October 
2004.  The preoperative diagnosis was massive rotator cuff tear 
of the left shoulder.  The postoperative diagnosis was 
osteoarthritic changes with a high-riding superior head.  The 
Veteran underwent a left shoulder arthroscopy, decompression., 
Mumford procedure, and shoulder reconstruction.  The operation 
report notes that the Veteran reported having normal left 
shoulder function six months ago before a fall.  The fall 
resulted in pain, tenderness, and weakness, which did not resolve 
with physical therapy.  It was noted that a MRI in June showed a 
massive rotator cuff tear with retraction of a rotator cuff 
medial to the glenoid.  There was also some intramuscular fatty 
degeneration suggesting a chronic tear.  The report notes that 
the Veteran failed to respond to conservative treatment and he 
was warned that the operative procedure may not be able to repair 
this tendon as it appears that it was likely chronic in nature.  

The Veteran was started on physical therapy in November 2004.  
Left shoulder flexion was to 46 degrees and abduction was to 69 
degrees.  A December 2004 record notes that the Veteran made 
modest gains and had no pain at rest.  He only had pain with 
certain movements, and he has strengthened scapular muscles.  A 
January 2005 record indicates that the Veteran appears to have 
been maximized the benefits from the therapy.  It was noted that 
the Veteran had greatly improved range of motion.  

In February 2008, VA obtained a medical opinion.  The examiner 
was asked whether the delay in treatment to the left shoulder 
after the May 2004 injury caused residual injury to the left 
shoulder.  The VA examiner reviewed the claims folder including 
the treatment to the left shoulder after the injury in May 2004, 
the October 2004 operation report, and the medical opinions by 
Drs. B., G.M., and J.T.  

The examiner concluded that the diagnosis was left shoulder 
chronic massive irreparable rotator cuff injury and tear and 
osteoarthritis; status post surgical debridement; and residual 
mild shoulder girdle atrophy and functional limitation.  The VA 
examiner concluded that there was no acute surgical injury on May 
31, 2004 and the examiner found that therefore, any alleged delay 
in the surgical intervention is a moot point.  

The examiner stated that acute injuries are virtually always 
treated conservatively first.  He indicated that surgery is done 
for surgical type injuries that have failed conservative therapy.  
The examiner noted that the time from the Veteran's alleged 
injury to the surgery would not be unusual even with an acute 
surgical type injury.  

The examiner further noted that despite the fact that the injury 
was found to be irreparable, the surgical injury and 
osteoarthritis were chronic.  As such, the mild shoulder girdle 
atrophy and functional limitations more likely than not pre-
existed the May 31, 2004 shoulder strain.  The examiner stated 
that the mild atrophy would not likely have been noticed or 
documented in an emergency room department as they are assessing 
only the acute injury for treatment and referral.  The examiner 
stated that baseline range of motion cannot be accurately 
assessed during acute complaints of pain.  The examiner stated 
that there were no residuals caused by or related to the 
treatment or the time to surgical intervention.  The examiner 
opined that the chronic rotator cuff tear and osteoarthritis was 
not caused by or related to the shoulder strain on May 31, 2004.  

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.

The Court indicated that the claims file "[was] not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim."  Id. 

The Board finds that the February 2008 VA medical opinion to have 
great probative value as it reflects the most comprehensive and 
reasoned review of the entire evidentiary record.  The VA 
examiner was able to review the claims folder, including the 
prior treatment for the left shoulder in 2004 and the other 
medical opinions of record.  

The VA examiner essentially concluded that the Veteran's current 
left shoulder disability was not caused by the May 2004 injury 
and thus, whether there was any delay in surgical treatment on 
the part of VA that amounted to negligence is a moot point.  The 
VA examiner found that the surgical injury and osteoarthritis was 
chronic and more likely preexisted the May 2004 injury.  

The VA examiner also concluded that acute injuries are virtually 
always treated conservatively and surgery is done when 
conservative therapy fails.  The examiner opined that the time 
between the May 2004 injury and the October 2004 surgery would 
not have been unusual.  

There is evidence of record which supports the VA examiner's 
conclusion that the Veteran's left shoulder disability was 
chronic and was not caused by the May 2004 injury.  The October 
2004 operation report notes that the findings were suggestive of 
a chronic disability.  The report indicates that the Veteran was 
warned that the operative procedure may not be able to repair 
this tendon as it appears that it was likely chronic in nature.

In a May 2007 medical opinion, a VA medical doctor reviewed the 
Veteran's claims folder.  The VA medical doctor concluded that 
the chronic retraction and atrophy in the Veteran's left shoulder 
was evidence of an injury which was not an acute or subacute 
phase of the shoulder injury.  The VA medical doctor stated that 
clinically, a recent (acute or subacute) rotator cuff injury 
would not produce the findings related to the clinical findings 
of June 22, 2004.  

The Veteran has not submitted any competent evidence to show the 
VA treatment from May 2004 to October 2004 caused additional left 
shoulder disability.  

The Veteran has theorized that the VA was negligent in the 
treatment that was provided to him because VA misdiagnosed his 
initial injury and took too long to provide surgical treatment.  
The Veteran's own implied assertions are afforded no probative 
weight in the absence of evidence that the Veteran has the 
expertise to render opinions about medical matters.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the Veteran has medical 
expertise.   

While the Board is sympathetic to the Veteran's assertions, he is 
not qualified to render a medical opinion as to whether he had 
additional left shoulder disability due to VA medical treatment.  

The November 2005 medical opinion by Dr. G.B. does not support 
the Veteran's claim.  In this statement, Dr. G.B. stated that the 
diagnoses were impingement syndrome of the left shoulder and 
massive irreparable tear of the left rotator cuff.  Dr. G.B. 
indicated that he did not think it would be feasible to repair 
his left rotator cuff because of the delay and because of the 
previous debridement.  

This medical statement does not establish that the Veteran has 
additional left shoulder disability that was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination.  While Dr. G.B. indicates that repair of the left 
rotator cuff would not be feasible because of the "delay" and 
previous debridement, Dr. G.B. does not address the issue of 
whether the Veteran actually incurred additional left shoulder 
disability due to VA medical treatment and the VA's alleged 
negligence in providing that treatment.  As noted above, the more 
probative evidence of record establishes that the current left 
shoulder disability preexisted the May 2004 injury and therefore, 
the issue of whether VA was negligent in furnishing treatment to 
the Veteran is moot.  Dr. G.B. does not explain what delay he is 
referring to, whether VA had any part in this delay, whether such 
delay led to additional disability, and whether such delay was 
negligent.  Also, as noted above, there is probative medical 
evidence establishing that it was normal procedure to treat an 
injury with conservative therapy before surgical intervention.  
Dr. G.B.'s opinion has limited probative value because he does 
not provide a detailed opinion with reasons and bases.  The 
opinion is too general and it essentially only addresses current 
treatment for the left shoulder disability.      

The Veteran also submitted a medical opinion by Dr. J.L.T. in 
support of his claim.  However, this statement only addresses the 
current severity of the left shoulder disability and does not 
provide any medical evidence that the Veteran has additional 
disability that was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination.  

In summary, on this record, the Board finds that the 
preponderance of the evidence establishes that the left shoulder 
disability was not incurred as a result of VA medical treatment.  
Therefore, the Board concludes that the claim for compensation 
benefits under 38 U.S.C.A. § 1151 must be denied. 

Having concluded that the preponderance of the evidence is 
against finding that the Veteran has additional left shoulder 
disability due to VA medical treatment, the Board notes that 
there is no need to address the required statutory elements of 
fault on the part of VA or whether the event was not reasonably 
foreseeable. 


ORDER

The April 1983 rating decision was not clearly and unmistakably 
erroneous and the appeal is denied.

Compensation under 38 U.S.C.A. § 1151 for a left shoulder 
disability is denied. 


REMAND

Regarding the claim for entitlement to an effective date earlier 
than August 23, 2002 for the assignment of a 50 percent rating to 
the PTSD, in the August 2020 claim for an increase, the Veteran 
stated that he was treated for PTSD at the VA in Hartford 
Connecticut.  The RO only obtained VA treatment records dating 
from August 2002.  The Board finds that records dated from August 
2001 to August 2002 are pertinent to the claim for an earlier 
effective date since the VA treatment records may show that it is 
factually ascertainable that an increase occurred.  See 38 C.F.R. 
§ 3.400 (o)(2).  VA has a duty to seek these records.  38 
U.S.C.A. § 5103A(b)(1).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment for PTSD dated from August 2001 to 
August 2002 from the VA healthcare system in 
Connecticut.  If no such records are 
available, this should be so reported in the 
record.

2.  Readjudicate the issue remaining on 
appeal.  If all of the desired benefits are 
not granted, a supplemental statement of the 
case should be furnished to the Veteran and 
his representative.  The case should then be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


